Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 30, 2015

The Court of Appeals hereby passes the following order:

A15A1472. LORNA NEMBHARD v. JP MORGAN CHASE BANK, N. A., et al.

      On July 10, 2014, the trial court dismissed Lorna Nembhard’s action against
JP Morgan Chase Bank, N. A., et al. Nembhard filed a motion for reconsideration,
which the trial court denied. On December 2, 2014, Nembhard filed this appeal. We
lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). A trial court’s denial of a motion for reconsideration is
not subject to direct appeal. Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187)
(2000). In addition, the filing of such a motion does not extend the time for appealing
the underlying judgment – in this case, the July 10 order. Id. Nembhard’s notice of
appeal, therefore, is invalid as to the order denying her motion for reconsideration and
untimely as to the July 10 order.
      Moreover, Nembhard has already filed an application for discretionary review
of the trial court’s July 10 order, which we dismissed. See Case No. A15D0047
(decided on October 6, 2014). In light of that dismissal, she is now barred from
seeking appellate review of the trial court’s July 10 order. See Potter-Miller v. Reed,
302 Ga. App. 199 (2) (690 SE2d 215) (2010) (“The effect of the dismissal of the first
appeal from an appealable judgment was to affirm the judgment of the trial court
there excepted to and the trial court was without authority to vacate or alter such prior
judgment which was res judicata between the parties.”); see also Echols v. State, 243
Ga. App. 775, 776 (534 SE2d 464) (2000) (“It is axiomatic that the same issue cannot
be relitigated ad infinitum.”).
      For these reasons, we lack jurisdiction to consider Nembhard’s appeal, and it
is hereby DISMISSED.
                       Court of Appeals of the State of Georgia
                                                            04/30/2015
                              Clerk’s Office, Atlanta,____________________
                              I certify that the above is a true extract from
                       the minutes of the Court of Appeals of Georgia.
                              Witness my signature and the seal of said court
                       hereto affixed the day and year last above written.


                                                                       , Clerk.